Citation Nr: 1619615	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological condition, stroke with seizure and dementia, associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (Atlanta RO), which in pertinent part denied entitlement to service connection for neurological condition, stroke with seizure and dementia.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2014 via videoconference; however, the Veteran did not report to the hearing and did not provide good cause for his absence.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has not met its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

In October 2008, the Veteran submitted a release form for Dr. Herman Posas, Jr.  The RO did not take action on this release form, and informed the Veteran that no attempt was made obtain these records, since they would not show that his claimed disability began during military service or within one year of his discharge.  The RO noted that these records were dated after his military service and more than one year after his discharge from active duty.  However, this is inconsistent with VA's duty to assist the Veteran in obtaining to substantiate his claim.  

The Veteran supplied completed release forms dated in February 2014 to obtain records from Drs. Hernan Posas, Jr. and Wendy Vandemark (of Therapy Center Valdosta).  These records are not in the claims file, and it appears that nothing was done to obtain these records.  Although the RO sent a letter to the Veteran in January 2015 requesting additional 21-4142s, it did not mention the treatment by Dr. Vandemark.

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  As such, on remand, the AOJ should contact the Veteran to request current release forms to obtain records from Drs. Hernan Posas, Jr. and Wendy Vandemark.

In a June 2011 VA examination, the examiner found that the Veteran's dementia may be a sequelae of alcoholism.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) and major depressive disorder with alcohol dependence.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The secondary condition shall be considered a part of the original condition. Id. The phrase 'due to or the result of' encompasses disability caused by or aggravated by the service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).  As there is evidence that the Veteran's dementia may be secondary to a service-connected disability, he should be provided an examination to determine whether his dementia is caused or aggravated by his service-connected PTSD and major depressive disorder with alcohol dependence.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran with a copy to his representative, requesting that he complete VA Form 21-4142's with regard to treatment records of Dr. Wendy Vandemark (of Therapy Center Valdosta) and Dr. Hernan Posas, Jr. and relevant to his claimed neurological condition, stroke with seizure and dementia.  Inform him that VA understands that he previously submitted the forms but that, due to the delay, new forms must be completed by him and submitted to VA.  Ensure that copies of the forms are provided by the Veteran and provide him with copies of the earlier forms that he submitted.  

Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran of such fact and afford him an opportunity to submit any copies in his possession.

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of any neurological condition, including a stroke with seizure and dementia.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must interview the Veteran, and obtain a history from him.  Then, provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent probability or more) that any neurological condition, including a stroke with seizure and dementia, had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that any neurological condition, including a stroke with seizure and dementia, has been caused (in whole or in part) by his service-connected PTSD and major depressive disorder with alcohol dependence; 

(c)  It is at least as likely as not (50 percent probability or more) that any neurological condition, including a stroke with seizure and dementia, has been aggravated (has been chronically worsened beyond its natural progression) by his service-connected PTSD and major depressive disorder with alcohol dependence.

If a neurological condition, including a stroke with seizure and dementia has been aggravated by his service-connected PTSD and major depressive disorder with alcohol dependence, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3.  If any benefit on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




